Citation Nr: 0126545	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  98-03 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to February 
1946 and from February 1947 to April 1971.  The veteran died 
in January 1994.  The appellant is his widow.

This matter came before the Board of Veterans' Appeals from a 
September 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico

In January 2000, the Board determined that new and material 
evidence had been submitted to reopen the appellant's claim 
for service connection for the cause of the veteran's death.  
The Board considered the issue of service connection for the 
cause of death on a de novo basis and denied that claim as 
not well grounded.  The appellant appealed to the United 
States Court of Veterans Appeals.  By Order dated in January 
2001, the Court vacated the January 2000 Board decision and 
remanded the case to the Board for adjudication on the 
merits.


FINDINGS OF FACT

1.  In a March 1997 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  Evidence of treatment for a neoplasm of the lung has been 
received since the March 1997 Board decision, and must be 
considered in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C. § 5108 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)).  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the 
appellant's claim.  However, in light of the Board's 
favorable determination herein, a remand of the case to the 
RO solely for consideration of the new law is not necessary.  
Consideration by the RO of the VCAA will be addressed in the 
Remand portion of the decision.  The appellant is not 
prejudiced by the Board's decision.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

As noted above, the amendments to 38 C.F.R. § 3.156 relating 
to the definition of new and material evidence and to 
38 C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen a previously denied final claim, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's claim was received in 
August 1997 and therefore the amendments are not applicable 
to the appellant's claim.

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The appellant contends that the veteran's death was 
proximately due to his active service.  The March 1997 Board 
decision found that the appellant's claim was not well 
grounded, after considering the veteran's death certificate, 
a 1974 rating decision, the veteran's service medical 
records, and a July 1993 discharge summary. 

The evidence that has been submitted since the March 1997 
Board decision consists of a private doctor's statement dated 
in May 1997, and private treatment records dated from 1991 to 
1992.

The translation of the May 1997 letter reads: "The [veteran], 
76 years of age, suffers from a chronic pulmonary 
obstruction, was operated on for a peptic stomach ulcer, 
neoplasm of the right lung and gall bladder disease.  This 
patient is in medical treatment."

Summaries of private treatment records from August 1991 to 
December 1992 reflect that the veteran was assessed with 
COPD, irritable bowel syndrome, and bronchitis.

The Board finds that the new evidence, consisting the May 
1997 letter noting treatment for a neoplasm of the lung, is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  This evidence is certainly 
new and is material as it is probative on the issue of 
service connection for the cause of the veteran's death.  
Thus, the Board finds that new and material evidence has been 
submitted, and that the claim of service connection for the 
cause of the veteran's death is reopened.



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for the cause of the veteran's 
death, the appeal is allowed to this extent subject to 
further action as discussed below. 


REMAND

In view of the above determination that the appellant's claim 
for service connection for the cause of the veteran's death 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  Therefore, for these reasons, 
a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  Following completion of the above, 
the RO should review the appellant's 
claim.  The RO must undertake a de novo 
review of the claim of service connection 
for the cause of the veteran's death, 
based on the evidentiary record in its 
entirety.  If the claims remain denied, a 
supplemental statement of the case should 
be issued to the appellant and her 
representative and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The appellant needs to 
take no action until she is informed.

The purpose of this remand is to further develop the record 
and to afford the appellant due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



